260 F.2d 357
120 U.S.P.Q. 5
DANIELS-McCRAY LUMBER COMPANY, Appellant,v.The PALTIER CORPORATION.
No. 15941.
United States Court of Appeals Eighth Circuit.
Oct. 14, 1958.

Claude A. Fishburn and Byron Spencer, Kansas City, Mo., for appellant.
W. H. Curtis, Kansas City, Mo., Edward W. Osann, Jr., Chicago, Ill., and Jarrett Ross Clark, Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court, 154 F. Supp. 635, dismissed without taxation of costs in favor of either of the parties in this Court, on stipulation of parties.